 


110 HR 58 IH: To amend the Revised Organic Act of the Virgin Islands to authorize the legislature of the Virgin Islands to create municipal governments.
U.S. House of Representatives
2007-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 58 
IN THE HOUSE OF REPRESENTATIVES 
 
January 4, 2007 
Mrs. Christensen introduced the following bill; which was referred to the  Committee on Natural Resources 
 
A BILL 
To amend the Revised Organic Act of the Virgin Islands to authorize the legislature of the Virgin Islands to create municipal governments. 
 
 
1.Authorization for local governments in virgin islandsSection 8 of the Revised Organic Act of the Virgin Islands (48 U.S.C. 1574) is amended by adding after subsection (c) the following new subsection: 
 
(d)Notwithstanding section 16(a) or any other provision of law, the Legislature of the Virgin Islands may create units of local government in the Virgin Islands.. 
 
